 
 
EXECUTION COPY
 
 
 
June 15, 2011

 
To:
Brookdale Senior Living Inc.

 
111 Westwood Place, Suite 400

 
Brentwood, TN  37027

 
Attn:  T. Andrew Smith.

 
Telephone:  (615) 564-8033

 
Email:  andysmith@brookdaleliving.com

 
Facsimile:  (615) 564-8204



 
From:
RBC Capital Markets, LLC

as agent for Royal Bank of Canada
3 World Financial Center – 8th Floor
200 Vesey Street
New York, NY 10006-1404
 
Telephone:
212-858-7000

 
Facsimile:
212-428-3053

 


Re:
Additional Convertible Bond Hedge Transaction

 
(Transaction Reference Number:__________________)

 
Ladies and Gentlemen:
 
The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Royal Bank of Canada
(“Dealer”) and Brookdale Senior Living Inc. (“Counterparty”).  This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.
 


 
Disclosure of Agency Relationship
 


Dealer has appointed, as its agent, its indirect wholly-owned subsidiary, RBC
Capital Markets, LLC (“RBCCM”), for purposes of conducting, on Dealer’s behalf,
a business in privately negotiated transactions in options and other
derivatives.  You hereby are advised that Dealer, the principal and stated
counterparty in such transactions, duly has authorized RBCCM to market,
structure, negotiate, document, price, execute and hedge transactions in
over-the-counter derivative products.
 




1.      This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Prospectus Supplement dated June 8, 2011 to the Prospectus dated
June 7, 2011 (the “Prospectus Supplement”), and the Indenture to be dated as of
the closing date of the initial issuance of the Convertible Securities described
below between Counterparty and American Stock Transfer & Trust Company, LLC as
trustee, as supplemented by the Supplemental Indenture also to be dated as of
the closing date of the initial issuance of the Convertible Securities described
below between Counterparty and American Stock Transfer & Trust Company, LLC as
trustee (the “Indenture”) relating to the USD 275 million principal amount of
2.75% convertible senior notes due 2018 and the additional USD 41.25 million
principal amount of 2.75% convertible senior notes due 2018 issued pursuant to
 

 
 

--------------------------------------------------------------------------------

 


 
the over-allotment option exercised on the date hereof (the “Convertible
Securities”).  In the event of any inconsistency between the terms defined in
the Indenture or defined in the Prospectus Supplement and this Confirmation,
this Confirmation shall govern.  For the avoidance of doubt, references herein
to provisions of the Indenture are based on the description of the Convertible
Securities set forth in the Prospectus Supplement.  If any relevant provisions
of the Indenture differ in any material respect from those described in the
Prospectus Supplement, the parties will, if appropriate, amend this Confirmation
in good faith to preserve the economic intent of the parties. The parties
further acknowledge that references to the Indenture herein are references to
the Indenture as in effect on the date of its execution and if the Indenture is
amended following its execution, any such amendment will be disregarded for
purposes of this Confirmation (other than as provided in Section 8(a)(ii) below)
unless the parties agree otherwise in writing.
 
This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the ISDA 2002 Master Agreement (the “ISDA Form”) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation).  For the avoidance of doubt,
the Transaction shall be the only transaction under the Agreement.
 
All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 
2.      The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions.  The terms of the particular Transaction to which this
Confirmation relates are as follows:
 
General Terms:
 
 
Trade Date:
June 15, 2011

 
 
Effective Date:
The closing date of the Convertible Securities issued pursuant to the
over-allotment option exercised on the date hereof.

 
 
Option Type:
Call

 
 
Seller:
Dealer

 
 
Buyer:
Counterparty

 
 
Shares:
The common stock of Counterparty, par value USD 0.01 per share (Ticker Symbol:
“BKD”).

 
 
Number of Options:
The number of Option Securities in denominations of USD1,000 principal amount
purchased by Merrill Lynch, Pierce, Fenner & Smith Incorporated and JP Morgan
Securities LLC, as representatives of the Underwriters (as defined in the
Underwriting Agreement), under the option pursuant to Section 2(c) of the
Underwriting Agreement  (as defined below).

 
 
Number of Shares:
As of any date, the product of the Number of Options and the Conversion Rate.

 
 
Applicable Percentage:
50%

 
 
Conversion Rate:
As of any date, the “Conversion Rate” (as defined in the Indenture as described
in the Prospectus Supplement under “Description of Notes ― Conversion Rights ―
General”) as of such date, but without regard to any adjustments to the
“Conversion Rate” as set forth in the section of the Indenture containing the
provisions described in the Prospectus Supplement under “Description of Notes ―
Conversion Rights ― Adjustment to Shares Delivered upon Conversion upon Certain
Corporate Transactions” (a

 

 
2

--------------------------------------------------------------------------------

 


 
“Fundamental Change Adjustment”) or any discretionary adjustment as set forth in
the section of the Indenture containing the provisions described in the sixth to
last paragraph in the Prospectus Supplement under “Description of Notes ―
Conversion Rate Adjustments” (i.e., the paragraph commencing with “We are
permitted to increase…”) (a “Discretionary Adjustment”).
 


 
 
Premium:
As provided in Annex A to this Confirmation.

 
 
Premium Payment Date:
The Effective Date

 
 
Exchange:
New York Stock Exchange

 
 
Related Exchange:
All Exchanges

 
Procedures for Exercise:
 
 
Exercise Dates:
Each Conversion Date.

 
 
Conversion Date:
Each “Conversion Date” (as defined in the Indenture as described in the
Prospectus Supplement under “Description of Notes ― Conversion Rights ―
General”) occurring during the period from and excluding the Trade Date to and
including the Expiration Date, for Convertible Securities, each in denominations
of USD1,000 principal amount, that are submitted for conversion on such
Conversion Date in accordance with the terms of the Indenture
(excluding  Convertible Securities (i) with respect to which Counterparty has
elected the “Exchange in Lieu of Conversion” option as set forth in the section
of the Indenture containing the provisions described in the Prospectus
Supplement under “Description of Notes ― Conversion Rights ― Exchange in Lieu of
Conversion” and (ii) that have been accepted by the designated financial
institution pursuant to that section of the Indenture) but are not “Relevant
Convertible Securities” under, and as defined in, the confirmation between the
parties hereto regarding the Base Convertible Bond Hedge Transaction dated June
8, 2011 (the “Base Convertible Bond Hedge Transaction Confirmation”) (such
Convertible Securities, each in denominations of USD1,000 principal amount, the
“Relevant Convertible Securities” for such Conversion Date).  For the purposes
of determining whether any Convertible Securities will be Relevant Convertible
Securities hereunder or under the Base Convertible Bond Hedge Transaction
Confirmation, Convertible Securities that are converted pursuant to the
Indenture shall be allocated first to the Base Convertible Bond Hedge
Transaction Confirmation until all Options thereunder are exercised or
terminated.

 
Required Exercise on
 
Conversion Dates:
On each Conversion Date, a number of Options equal to the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount shall be automatically exercised.

 
 
Expiration Date:
The second “Scheduled Trading Day” (as defined inthe Indenture as described in
the Prospectus Supplement under “Description of Notes ― Conversion Rights ―
Settlement Upon Conversion”)

 

 
3

--------------------------------------------------------------------------------

 


 
immediately preceding the stated maturity date of the Convertible Securities of
June 15, 2018 (such stated maturity date, the “Maturity Date”).
 
 
Automatic Exercise:
As provided above under “Required Exercise on Conversion Dates”.

 
 
Exercise Notice Deadline:
In respect of any exercise of Options hereunder on any Conversion Date, the
Exchange Business Day prior to the first “Scheduled Trading Day” of the “Cash
Settlement Averaging Period” (each as defined in the Indenture as described in
the Prospectus Supplement under “Description of Notes ― Conversion Rights ―
Settlement Upon Conversion” and as modified under “Convertible Security
Settlement Method” below) relating to the Convertible Securities converted on
the Conversion Date occurring on the relevant Exercise Date; provided that in
the case of any exercise of Options hereunder in connection with the conversion
of any Relevant Convertible Securities on any Conversion Date occurring during
the period starting on and including March 15, 2018 and ending on and including
the second “Scheduled Trading Day” (as defined in the Indenture as described in
the Prospectus Supplement under “Description of Notes ― Conversion Rights ―
Settlement Upon Conversion”) immediately preceding the Maturity Date (the “Final
Conversion Period”), the Exercise Notice Deadline shall be the Exchange Business
Day immediately following the last day of the Final Conversion Period.

 
 
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder unless Counterparty notifies Dealer in writing prior to 5:00
PM, New York City time, on the Exercise Notice Deadline in respect of such
exercise of (i) the number of Options being exercised on the relevant Exercise
Date, (ii) the scheduled settlement date under the Indenture for the Relevant
Convertible Securities converted on the Conversion Date corresponding to such
Exercise Date, (iii) whether such Relevant Convertible Securities will be
settled by Counterparty by delivery of cash, Shares or a combination of cash and
Shares and, if such a combination, the “Specified Dollar Amount” (as defined in
the Indenture as described in the Prospectus Supplement under “Description of
Notes ― Conversion Rights ― Settlement Upon Conversion”) and (iv) the first
“Scheduled Trading Day” of the “Cash Settlement Averaging Period” (each as
defined in the Indenture as described in the Prospectus Supplement under
“Description of Notes ― Conversion Rights ― Settlement Upon Conversion” and as
modified under “Convertible Security Settlement Method” below); provided that in
the case of any exercise of Options hereunder in connection with the conversion
of any Relevant Convertible Securities on any Conversion Date occurring during
the Final Conversion Period, the contents of such notice shall be as set forth
in clause (i) above; provided, further, that any “Notice of Exercise” delivered
to Dealer pursuant to the Base Convertible Bond Hedge Transaction Confirmation
shall be deemed to be a Notice of Exercise pursuant to this Confirmation and the
terms of such Notice of Exercise shall apply, mutatis mutandis, to this
Confirmation.  Counterparty acknowledges its

 

 
4

--------------------------------------------------------------------------------

 
 
 
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Securities.  For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
the Exercise Notice Deadline, but prior to 5:00 PM New York City time, on the
fifth Exchange Business Day following the Exercise Notice Deadline (such time on
such day, the “Late Cutoff Time”) in which event the Calculation Agent shall
have the right to adjust the Delivery Obligation as appropriate to reflect the
additional costs (including, but not limited to, hedging mismatches and market
losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline.
 
Notice of Convertible Security
 
Settlement Method:
Counterparty shall notify Dealer in writing before 5:00 PM (New York City time)
on the first “Scheduled Trading Day” immediately prior to commencement of the
Final Conversion Period of the irrevocable election by the Counterparty, as set
forth in the section of the Indenture containing the provisions described in the
second paragraph of the Prospectus Supplement under “Description of Notes ―
Conversion Rights ― Settlement Upon Conversion” (i.e., the paragraph commencing
with “All conversions on or after the Free Convertability Date…”), of the
settlement method and, if applicable, the “Specified Dollar Amount” (as defined
in the Indenture as described in the Prospectus Supplement under “Description of
Notes ― Conversion Rights ― Settlement Upon Conversion”) applicable to Relevant
Convertible Securities with a Conversion Date occurring during the Final
Conversion Period.  If Counterparty fails timely to provide such notice,
Counterparty shall be deemed to have notified Dealer of combination settlement
with a “Specified Dollar Amount” (as defined in the Indenture as described in
the Prospectus Supplement under “Description of Notes ― Conversion Rights ―
Settlement Upon Conversion”) of USD1,000 for all conversions occurring during
the Final Conversion Period.  Counterparty agrees that it shall settle any
Relevant Convertible Securities with a Conversion Date occurring during the
Final Conversion Period in the same manner as provided in the Notice of
Convertible Security Settlement Method it provides or is deemed to have provided
hereunder.

 


 
Dealer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
 
Giving Notice:
To be provided by Dealer.

 

 
5

--------------------------------------------------------------------------------

 



Settlement Terms:
 
 
Settlement Date:
In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and Shares (if any) to be delivered in respect of the Relevant
Convertible Securities converted on such Conversion Date pursuant to the section
of the Indenture described in the Prospectus Supplement under “Description of
Notes ― Conversion Rights ― Settlement Upon Conversion”; provided that the
Settlement Date will not be prior to the latest of (i) the date one Settlement
Cycle following the final day of the relevant “Cash Settlement Averaging
Period”, (ii) the Exchange Business Day immediately following the date on which
Counterparty gives notice to Dealer of such Settlement Date prior to 5:00 PM,
New York City time or (iii) the Exchange Business Day immediately following the
date Counterparty provides the Notice of Delivery Obligation prior to 5:00 PM,
New York City time.

 
 
Delivery Obligation:
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, the Applicable Percentage of a
number of Shares and/or amount of cash in USD equal to the aggregate number of
Shares, if any, that Counterparty would be obligated to deliver to the holder(s)
of the Relevant Convertible Securities converted on such Conversion Date
pursuant to the section of the Indenture described in the Prospectus Supplement
under “Description of Notes ― Conversion Rights ― Settlement Upon
Conversion”  and/or the aggregate amount of cash, if any, in excess of USD1,000
per Convertible Security (in denominations of USD1,000) that Counterparty would
be obligated to deliver to holder(s) pursuant to the section of the Indenture
described in the Prospectus Supplement under “Description of Notes ― Conversion
Rights ― Settlement Upon Conversion” (except that such aggregate number of
Shares shall be determined without taking into consideration any rounding
pursuant to the section of the Indenture containing the provisions described in
the last paragraph of the Prospectus Supplement under “Description of Notes ―
Conversion Rights ― Settlement Upon Conversion” and shall be rounded down to the
nearest whole number) and cash in lieu of fractional Shares, if any, resulting
from such rounding, if Counterparty had elected to satisfy its conversion
obligation in respect of such Relevant Convertible Securities by the Convertible
Security Settlement Method, notwithstanding any different actual election by
Counterparty with respect to the settlement of such Convertible Securities (the
“Convertible Obligation”); provided that such obligation shall be determined
excluding any Shares and/or cash that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Securities as a result of any adjustments
to the Conversion Rate pursuant to a Fundamental Change Adjustment or a
Discretionary Adjustment (and, for the avoidance of doubt, the Delivery
Obligation shall not include any interest payment on the Relevant Convertible
Securities that the Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date); and
provided further that if such exercise relates to the conversion of Relevant
Convertible

 

 
6

--------------------------------------------------------------------------------

 


 
Securities in connection with which holders thereof are entitled to receive
additional Shares and/or cash pursuant to the adjustment to the Conversion Rate
set forth in respect of a Fundamental Change Adjustment, then, notwithstanding
the foregoing, the Delivery Obligation shall include the Applicable Percentage
of such additional Shares and/or cash, except that the Delivery Obligation shall
be capped so that the value of the Delivery Obligation per Option (with the
value of any Shares included in the Delivery Obligation determined by the
Calculation Agent using the VWAP Price on the last day of the relevant Cash
Settlement Averaging Period) does not exceed the amount as determined by the
Calculation Agent that would be payable by Dealer pursuant to Section 6 of the
Agreement if such Conversion Date were an Early Termination Date resulting from
an Additional Termination Event with respect to which the Transaction (except
that, for purposes of determining such amount (x) the Number of Options shall be
deemed to be equal to the number of Options exercised on such Exercise Date and
(y) such amount payable will be determined as if the section of the Indenture
regarding the Fundamental Change Adjustment were deleted) was the sole Affected
Transaction and Counterparty was the sole Affected Party (determined without
regard to Section 8(b) of this Confirmation).  Notwithstanding the foregoing,
and in addition to the cap described in the further proviso to the preceding
sentence, in all events the Delivery Obligation shall be capped so that the
value of the Delivery Obligation does not exceed the Applicable Percentage of
the value of the Convertible Obligation (with the Convertible Obligation
determined based on the actual settlement method elected by Counterparty with
respect to such Relevant Convertible Securities instead of the Convertible
Security Settlement Method and with the value of any Shares included in either
the Delivery Obligation or such Convertible Obligation determined by the
Calculation Agent using the VWAP Price on the last day of the relevant “Cash
Settlement Averaging Period”).
 
Convertible Security Settlement Method:
For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with the section of the
Indenture containing the provisions described in the Prospectus Supplement under
“Description of Notes ― Conversion Rights – Settlement Upon Conversion”) (a
“Cash Election”) with a “Specified Dollar Amount” (as defined in the Indenture
as described in the Prospectus Supplement under “Description of Notes ―
Conversion Rights – Settlement Upon Conversion”) of at least USD1,000, the
Convertible Security Settlement Method shall be the settlement method actually
so elected by Counterparty in respect of such Relevant Convertible Securities;
otherwise, the Convertible Security Settlement Method shall (i) assume
Counterparty made a Cash Election with respect to such Relevant Convertible
Securities with a “Specified Dollar Amount” (as defined in the Indenture as
described in the Prospectus Supplement under “Description of Notes ― Conversion
Rights – Settlement

 

 
7

--------------------------------------------------------------------------------

 

 
Upon Conversion”) of USD1,000 per Relevant Convertible Security and (ii) be
calculated as if the relevant “Cash Settlement Averaging Period” consisted of 60
“Trading Days” (as defined in the Indenture as described in the Prospectus
Supplement under “Description of Notes ― Conversion Rights – Settlement Upon
Conversion”) commencing on (x) the third “Scheduled Trading Day” (as defined in
the Indenture as described in the Prospectus Supplement under “Description of
Notes ― Conversion Rights – Settlement Upon Conversion”) after the Conversion
Date for conversions occurring prior to the Final Conversion Period or (y) the
62nd “Scheduled Trading Day” (as defined in the Indenture as described in the
Prospectus Supplement under “Description of Notes ― Conversion Rights –
Settlement Upon Conversion”) prior to the Maturity Date for conversions
occurring during the Final Conversion Period.
 
 
Notice of Delivery Obligation:
No later than the second Exchange Business Day immediately following the last
day of the relevant “Cash Settlement Averaging Period”, Counterparty shall give
Dealer notice of the final number of Shares and/or cash comprising the
Convertible Obligation; provided that, with respect to any Exercise Date
occurring during the Final Conversion Period, Counterparty may provide Dealer
with a single notice of an aggregate number of Shares and/or cash comprising the
Convertible Obligations for all Exercise Dates occurring in such period (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with respect to Notice of Exercise or Notice of Convertible Security Settlement
Method or Dealer’s obligations with respect to Delivery Obligation, each as set
forth above, in any way).

 
 
Other Applicable Provisions:
To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 
 
Restricted Certificated Shares:
Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance
System.  With respect to such certificated Shares, the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 
Share Adjustments:
 
 
Method of Adjustment:
Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in the sections of the Indenture as described
in the Prospectus Supplement under “Description of Notes ― Conversion Rights ―
Conversion Rate Adjustments”, other than an event or condition that constitutes
a

 

 
8

--------------------------------------------------------------------------------

 


 
Discretionary Adjustment or a Merger Event (as defined below), (such event or
condition, an “Adjustment Event”), the Calculation Agent shall make a
corresponding adjustment to the terms relevant to the exercise, settlement or
payment of the Transaction.  Immediately upon the occurrence of an Adjustment
Event, Counterparty shall notify the Calculation Agent of such Adjustment Event;
and once the adjustments to be made to the terms of the Indenture and the
Convertible Securities in respect of such Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments.
 


 
Extraordinary Events:
 
 
Merger Events:
Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the section of the
Indenture described in the eighth to last paragraph in the Prospectus Supplement
under “Description of Notes ― Conversion Rights ― Conversion Rate Adjustments”
(i.e., the paragraph commencing with “In the event of:  any reclassification . .
.”).

 
 
Consequences of Merger Events:
Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction;
provided that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to a Fundamental Change Adjustment or a
Discretionary Adjustment; and provided further that if, with respect to a Merger
Event, the consideration for the Shares includes (or, at the option of a holder
of Shares, may include) shares of an entity or person not organized under the
laws of the United States, any State thereof or the District of Columbia,
Cancellation and Payment (Calculation Agent Determination) shall apply.

 
 
Notice of Merger Consideration:
Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the effective time of such
Merger Event) notify the Calculation Agent of (i) the weighted average of the
types and amounts of consideration received by the holders of Shares entitled to
receive cash, securities or other property or assets with respect to or in
exchange for such Shares in any Merger Event who affirmatively make such an
election and (ii) the details of the adjustment made under the Indenture in
respect of such Merger Event.

 
Nationalization, Insolvency
 
or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New

 

 
9

--------------------------------------------------------------------------------

 


 
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors); if the Shares are immediately re-listed,
re-traded or re-quoted on any such exchange or quotation system, such exchange
or quotation system shall thereafter be deemed to be the Exchange.
 
Additional Disruption Events:
 
 
(a)
Change in Law:
Applicable

 
 
(b)
Failure to Deliver:
Applicable

 
 
(c)
Insolvency Filing:
Applicable

 
 
(d)
Hedging Disruption:
Applicable

 
 
(e)
Increased Cost of Hedging:
Applicable

 
 
Hedging Party:
For all applicable Potential Adjustment Events and Extraordinary Events, Dealer

 
 
Determining Party:
For all applicable Extraordinary Events, Dealer

 
 
Non-Reliance:
Applicable

 
 
Agreements and Acknowledgments
Applicable

 
Regarding Hedging Activities:
Applicable

 
 
Additional Acknowledgments:
Applicable

 
3.      Calculation
Agent:                                                   Dealer.  Following any
determination or calculation by the Calculation Agent, upon a written request by
Counterparty, Calculation Agent will provide to Counterparty by e-mail to the
e-mail address provided by Counterparty in such written request a report (in a
commonly used file format for the storage and manipulation of financial data)
displaying in reasonable detail such determination or calculation, including,
where applicable, a description of the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such determination or calculation.
 
4.      Account Details:
 
 
Dealer Payment Instructions:
Royal Bank of Canada

JP Morgan Chase NY (CHASUS33)
ABA # xxx-xx0-021
Royal Bank of Canada (ROYCUS3X)
A/C # xxx-x-xx3363
Ref:  US Transit
A/C xxx-x499


Counterparty Payment/Delivery Instructions:


Bank name:  Bank of America, NA
Routing number:  xxxxx9593
Account name:  Brookdale Senior Living, Inc.
Account number:  xxxxxx8396


Account for delivery of Shares: To be advised.


5.      Offices:
 
The Office of Dealer for the Transaction is: New York
 
RBC Capital Markets, LLC
World Financial Center

 
10

--------------------------------------------------------------------------------

 



200 Vesey Street
New York, New York 10281-8098
Telephone:                      212-858-7000


 
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
 
6.           Notices: For purposes of this Confirmation:
 
Address for notices or communications to Counterparty:
 
 
To:
Brookdale Senior Living Inc.

111 Westwood Place, Suite 400
Brentwood, TN  37027
 
Attn:
T. Andrew Smith.

 
Telephone:
(615) 564-8033

 
Email:
andysmith@brookdaleliving.com

 
Facsimile:
(615) 564-8204



Any notice or other communication required or permitted to be given to Dealer
(for matters other than operational matters) with respect to this Confirmation
shall be delivered in person or given by facsimile transmission to Dealer at the
following address:


Trade Affirmations and Settlements:
RBC Capital Markets, LLC
Attn: Structured Derivatives Documentation
Three World Financial Center
200 Vesey Street
New York, NY 10006-1404 USA
 
Facsimile Number:
+1-212-858-7033

 
e-Mail Address:
geda@rbccm.com



Trade Confirmations:
RBC Capital Markets, LLC
Attn: Structured Derivatives Documentation
Three World Financial Center
200 Vesey Street
New York, NY 10281-1021 USA
 
Facsimile Number:
+1-212-428-3053

 
e-Mail Address:
SDD@rbccm.com



7.      Representations, Warranties and Agreements:
(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:
 
(i)           On the Trade Date, and as of the date of any election by
Counterparty of the Share Termination Alternative under (and as defined in)
Section 8(b) below, (A) the Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
since (and including) the most recently filed annual report pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
 
(ii)           On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without
 

 
11

--------------------------------------------------------------------------------

 


 
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.
 
(iii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties or taking any position or expressing any view with
respect to the treatment of the Transaction under any accounting standards
including ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, or ASC Topic 480, Distinguishing Liabilities from Equity and ASC
815-40, Derivatives and Hedging – Contracts in Entity’s Own Equity (or any
successor issue statements) or under FASB’s Liabilities & Equity Project.
 
(iv)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.
 
(v)           Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
 
(vi)           Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
 
(vii)           On each of the Trade Date and the Premium Payment Date,
Counterparty is not, or will not be, “insolvent” (as such term is defined under
Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code)
(the “Bankruptcy Code”)) and Counterparty would be able to purchase the Number
of Shares hereunder in compliance with the laws of the jurisdiction of its
incorporation.
 
(viii)           Counterparty is not aware of any state or local (including
non-U.S. jurisdictions) or non-U.S. federal law, rule, regulation or regulatory
order applicable to the Shares would give rise to any reporting, consent,
registration or other requirement (including without limitation a requirement to
obtain prior approval from any person or entity) as a result of Dealer or its
affiliates owning or holding (however defined) Shares.
 
(ix)           Counterparty understands no obligations of Dealer to it hereunder
will be entitled to the benefit of deposit insurance and that such obligations
will not be guaranteed by any affiliate of Dealer or any governmental agency.
 
(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in  the U.S. Commodity Exchange
Act, as amended.
 
(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof.  Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.
 
(d)           Counterparty agrees and acknowledges that Dealer is a “financial
institution,”  “swap participant” and “financial participant” within the meaning
of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.  The parties
hereto further agree and acknowledge that it is the intent of the parties that
(A) this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
 

 
12

--------------------------------------------------------------------------------

 
 
 
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code,(B) the Agreement is a
“master netting agreement” and each of the parties thereto is a “master netting
agreement participant”, each as defined in the Bankruptcy Code, (C) a party’s
right to liquidate a Transaction and to exercise any other remedies upon the
occurrence of any Event of Default under the Agreement with respect to the other
party constitutes a “contractual right…to cause the liquidation, termination or
acceleration” of the Transaction as described in the Bankruptcy Code and (D)
Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.
 
(e)           Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Effective Date and reasonably acceptable to Dealer in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement and such other matters as Dealer may reasonably request.
 
(f)           For the purpose of Section 3(f) of the Agreement, Dealer
represents that it is a United States branch of a foreign person for United
States federal income tax purposes.  Dealer will deliver to Counterparty a
United States Internal Revenue Service Form W-8ECI or any successor of such
form: (i) before the first payment date under this Confirmation; (ii) promptly
upon reasonable demand by the Counterparty; and (iii) promptly upon learning
that any such form previously provided has become obsolete or incorrect.  Dealer
has not owned and will not during the term of the five-year period prior to
exercise of any Option hereunder or termination of this Transaction (in whole or
in part) (actually or constructively, as determined under Treasury Regulation
section 1.897-9T(b)), Shares worth more than five percent of the total fair
market value of the outstanding Shares.  Dealer agrees to confirm the foregoing
representations in writing, if requested by the Counterparty, at the time of any
payment or settlement hereunder.  Assuming compliance with the Dealer’s
obligations hereunder, Counterparty currently has no intention to withhold on
payments or deliveries hereunder under section 1445 of the Internal Revenue Code
of 1986, as amended (“FIRPTA Tax”), absent any Change in Law. Dealer agrees
that, to the extent Counterparty is required to withhold FIRPTA Tax with respect
to payments or deliveries hereunder, Dealer will use reasonable best efforts to
obtain a credit or refund in the amount of such FIRPTA Tax and pay to
Counterparty the amount of such credit or refund, provided that Counterparty has
delivered to Dealer a copy of Internal Revenue Service Form 8288-A or any
successor form required in order for Dealer to obtain such credit or refund.
 
8.  Other Provisions:
 
(a)           Additional Termination Events.  The occurrence of (i) an “Event of
Default” with respect to Counterparty under the terms of the Convertible
Securities as set forth in the Indenture as described in the Prospectus
Supplement under “Description of Notes – Events of Default”, which results in
the acceleration thereof; or (ii) an Amendment Event shall be an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Counterparty is the sole Affected Party and Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.
 
“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the consent
of Dealer.
 
In addition, if Counterparty fails to give Dealer a Notice of Exercise prior to
the applicable Late Cutoff Time in respect of any Options corresponding to
Relevant Convertible Securities for which the Conversion Date occurs prior to
the Final Conversion Period  (an “Unexercised Options Event”), then at any time
on or prior to the earlier of (1) the start of the Final Conversion Period and
(2) the last day of the “Cash Settlement Averaging Period” that applies to such
Conversion Date under the Indenture (or would have applied if Counterparty had
made a Cash Election), Counterparty may notify Dealer in writing of such
Unexercised Options Event and the aggregate principal amount of the Relevant
Convertible Securities to which such Unexercised Options Event relates (the
“Unexercised Options Event Notice”). Notwithstanding anything to the contrary in
this Confirmation, but subject to the deemed representations, warranties and
agreements by Counterparty listed below, the receipt by Dealer from Counterparty
of an Unexercised Options Event Notice, within the applicable time period set
forth in the preceding sentence, shall constitute an Additional Termination
Event as provided in this Section. Upon receipt of any such Unexercised Options
Event Notice, Dealer shall designate a Scheduled Trading Day occurring as
promptly as practicable following receipt of such Unexercised Options Event
 

 
13

--------------------------------------------------------------------------------

 


 
Notice as an Early Termination Date with respect to the portion of this
Transaction corresponding to a number of Options (the “Unexercised Options”)
equal to the lesser of (A) the aggregate principal amount of such Relevant
Convertible Securities specified in such Unexercised Options Event Notice,
divided by USD 1,000 and (B) the Number of Options as of the date Dealer
designates such Early Termination Date and, as of such date, the Number of
Options shall be reduced by the number of Unexercised Options. Any payment
hereunder with respect to such termination shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Unexercised Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount of cash deliverable in
respect of such early termination by Dealer to Counterparty shall not be greater
than the Applicable Percentage of the value of the Convertible Obligation (with
the Convertible Obligation determined based on the actual settlement method
elected by Counterparty with respect to such Relevant Convertible Securities
instead of the Convertible Security Settlement Method and with the value of any
Shares included in either the Delivery Obligation or such Convertible Obligation
determined by the Calculation Agent using the VWAP Price on the last day of the
relevant “Cash Settlement Averaging Period”)  (the “Unexercised Options
Payment”).  In lieu of Section 8(b), Counterparty may irrevocably elect, if so
designated in its Unexercised Options Event Notice, to receive the Unexercised
Options Payment in Shares, in which case, in lieu of making such Unexercised
Options Payment as set forth above, Dealer shall deliver to Counterparty, within
a commercially reasonable period of time after such designation as determined by
Dealer (taking into account existing liquidity conditions and Dealer’s hedging
and hedge unwind activity or settlement activity in connection with such
delivery) a number of Shares equal to such Unexercised Options Payment divided
by a price per Share determined by the Calculation Agent in good faith and in a
commercially reasonable manner. The delivery by Counterparty of an Unexercised
Options Event Notice shall be deemed a representation, warranty and agreement by
Counterparty as follows: (i) it is not in possession of material non-public
information in respect of itself or the Shares, (ii) it is not delivering the
Unexercised Options Event Notice to create actual or apparent trading activity
in the Shares or to manipulate the price of the Shares, (iii) it is not engaged
in, and will not engage in until the occurrence of the related Early Termination
Date, a “distribution” (as defined in Regulation M) of the Shares (or any
security convertible, exchangeable or exercisable for Shares), (iv) there has
not been any public announcement (as defined in Rule 165(f) under the Securities
Act) of any merger, acquisition, or similar transaction involving a
recapitalization relating to it that would fall within the scope of Rule
10b-18(a)(13)(iv), (v) it agrees that, without the prior written consent of
Dealer, it shall not, and shall cause its affiliates and affiliated purchasers
(each as defined in Rule 10b-18) not to, directly or indirectly (including,
without limitation, by means of a derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable for Shares
prior to the related Early Termination Date, and (vi) its assets at their fair
valuation exceed its liabilities, including contingent liabilities, its capital
is adequate to conduct its business and it has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.
 
(b)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Dealer shall owe Counterparty any amount
pursuant to “Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9
of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty shall have the right, in its sole
discretion, to require Dealer to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M. New York City time on the relevant merger date,
Announcement Date, Early Termination Date or date of cancellation or termination
in respect of an Extraordinary Event, as applicable (“Notice of Share
Termination”); provided that if Counterparty does not elect to require Dealer to
satisfy its Payment Obligation by the Share Termination Alternative, Dealer
shall have the right, in its sole discretion, to elect to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, Dealer shall have the right to so elect) in the event of (i) an
Insolvency, a Nationalization or a Merger Event, in each case, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash or (ii) an Event of Default in which Counterparty is the Defaulting Party
or a Termination Event in which Counterparty is the Affected Party, which Event
of Default or Termination Event resulted from an event or events within
Counterparty’s control.  Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or
 

 
14

--------------------------------------------------------------------------------

 


 
termination in respect of an Extraordinary Event, as applicable:
 
Share Termination Alternative:
Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Sections
12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date as the Calculation Agent may reasonably determine
(the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 
Share Termination Delivery
Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 
Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 
Share Termination Delivery Unit:
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable.  If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 
Failure to Deliver:
Applicable

 
Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units.”

 
(c)           Disposition of Hedge Shares.  Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, any Shares (the “Hedge Shares”)
acquired by Dealer or any of its affiliates (collectively for the purpose of
this paragraph (c) only, “Dealer”) for the purpose of hedging its obligations
pursuant to the Transaction cannot be sold in the public market by Dealer
without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow Dealer to sell the Hedge Shares in a registered
offering, make available to Dealer an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to Dealer, substantially in the
form of an underwriting agreement for a registered offering, (B) provide
accountant’s “comfort” letters in customary form for registered offerings of
equity securities, (C) provide disclosure opinions of nationally recognized
outside counsel to Counterparty reasonably acceptable to Dealer, (D) provide
other customary opinions, certificates and closing documents customary in form
for registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results
 

 
15

--------------------------------------------------------------------------------

 


 
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(c) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer.  “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“BKD.N Equity AQR” (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable or is manifestly incorrect, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method).
 
(d)           Amendment to Equity Definitions.  The following amendment shall be
made to the Equity Definitions:
 
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA 2002 Master Agreement with respect to that
Issuer.”
 
(e)           Repurchase and Conversion Rate Adjustment Notices.  Counterparty
shall, at least 5 Scheduled Trading Days prior to effecting any repurchase of
Shares or consummating or otherwise executing or engaging in any transaction or
event (a “Conversion Rate Adjustment Event”) that would lead to an increase in
the Conversion Rate (as such term is defined in the Indenture as described in
the Prospectus Supplement under “Description of Notes – Conversion Rights –
General”), give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage as determined on the
date of such Repurchase Notice is (i) greater than 4.5% and (ii) greater by
0.25% than the Notice Percentage included in the immediately preceding
Repurchase Notice (or, in the case of the first such Repurchase Notice, greater
than the Notice Percentage as of the date hereof), and, if such repurchase or
Conversion Rate Adjustment Event, or the intention to effect the same, would
constitute material non-public information with respect to Counterparty or the
Shares, Counterparty shall make public disclosure thereof at or prior to
delivery of such Repurchase Notice.  The “Notice Percentage” as of any day is
the fraction, expressed as a percentage, the numerator of which is the
Applicable Percentage of the Number of Shares and the denominator of which is
the number of Shares outstanding on such day.  In the event that Counterparty
fails to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e) then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act or any federal, state or
local (including non-U.S.) law, regulation or regulatory order, relating to or
arising out of such failure.  If for any reason the foregoing indemnification is
unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability.  In addition, Counterparty will
reimburse any Indemnified Party for all expenses (including reasonable counsel
fees and expenses) as they are incurred (after notice to Counterparty) in
connection with the investigation of, preparation for or defense or settlement
of any pending or threatened claim or any action, suit or proceeding arising
therefrom, whether or not such Indemnified Party is a party thereto and whether
or not such claim, action, suit or proceeding is initiated or brought by or on
behalf of Counterparty.  This indemnity shall survive the completion of the
Transaction contemplated by this Confirmation and any assignment and delegation
of the Transaction made pursuant to this Confirmation or the Agreement shall
inure to the benefit of any permitted assignee of Dealer.
 
(f)           Transfer and Assignment.  Either party may transfer any of its
rights or obligations under the Transaction with the prior written consent of
the non-transferring party, such consent not to be unreasonably withheld or
 

 
16

--------------------------------------------------------------------------------

 


 
delayed. For the avoidance of doubt, Dealer may condition its consent on any of
the following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer, and
(iii) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase  and Conversion Rate
Adjustment Notices” above.  In addition, Dealer may transfer or assign without
any consent of the Counterparty its rights and obligations hereunder and under
the Agreement, in whole or in part, to any affiliate that is (or whose guarantor
is) of credit quality equivalent to Dealer.  At any time at which any Excess
Ownership Position or a Hedging Disruption exists, if Dealer, in its discretion,
is unable to effect a transfer or assignment to a third party in accordance with
the requirements set forth above after using its commercially reasonable efforts
on pricing terms and within a time period reasonably acceptable to Dealer such
that an Excess Ownership Position or a Hedging Disruption, as the case may be,
no longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Excess Ownership Position or Hedging Disruption, as
the case may be, no longer exists. In the event that Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, a payment
or delivery shall be made pursuant to Section 6 of the Agreement and Section
8(b) of this Confirmation as if (i) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Terminated
Portion of the Transaction, (ii) Counterparty shall be the sole Affected Party
with respect to such partial termination and (iii) such portion of the
Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0%,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
13% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law, (iii) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local (including non-U.S.) laws, regulations or regulatory
orders applicable to ownership of Shares (“Applicable Laws”), owns, beneficially
owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership in excess of a number of Shares equal to (x)
the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a
local, state or federal or non-U.S. regulator, but excluding any reporting
obligations on Form 13D or Form 13G under the Exchange Act) of a Dealer Person
under Applicable Laws and with respect to which such requirements have not been
met or the relevant approval has not been received or that would give rise to
any consequences under the constitutive documents of Counterparty or any
contract or agreement to which Counterparty is a party, in each case minus (y)
1% of the number of Shares outstanding on the date of determination or (iv) the
Option Equity Percentage exceeds 14.5%.  The “Equity Percentage” as of any day
is the fraction, expressed as a percentage, (A) the numerator of which is the
number of Shares that Dealer and any of its affiliates or any other person
subject to aggregation with Dealer, for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13) of which Dealer is or may be deemed to be a part (Dealer and any
such affiliates, persons and groups, collectively, “Dealer Group”) beneficially
owns (within the meaning of Section 13 of the Exchange Act), without
duplication, on such day (or, to the extent that, as a result of a change in
law, regulation or interpretation after the date hereof, the equivalent
calculation under Section 16 of the Exchange Act and the rules and regulations
thereunder results in a higher number, such number) and (B) the denominator of
which is the number of Shares outstanding on such day.  The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the Number of Shares and (2) the aggregate
number of Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding.
 
(g)           Staggered Settlement.  Dealer may, by notice to Counterparty on or
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) or at two or
more times on the Nominal Settlement Date as follows:
 
(i)           in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of the related “Cash Settlement
Averaging Period” (as defined in the Indenture as described in the Prospectus
Supplement under “Description of Notes ― Conversion Rights ― Settlement Upon
Conversion” and as modified under “Convertible Security Settlement Method”
above)) or delivery times and how it will allocate the Shares it is required to
deliver under “Delivery Obligation” (above) among the Staggered Settlement Dates
or delivery times; and
 

 
17

--------------------------------------------------------------------------------

 
 
 
(ii)           the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.
 
(h)           Right to Extend.  Dealer may postpone any Exercise Date or
Settlement Date or any other date of valuation or delivery by Dealer, by not
more than 30 Exchange Business Days, with respect to some or all of the relevant
Options (in which event the Calculation Agent shall make appropriate adjustments
to the Delivery Obligation), if Dealer determines, in its reasonable discretion,
that such extension is reasonably necessary or appropriate to (i) preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
relevant market or (ii) to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.
 
(i)           Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
 
(j)           Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other
securities, or to make or receive such payment in cash, and otherwise to perform
Dealer’s obligations in respect of this Transaction and any such designee may
assume such obligations.  Dealer shall be discharged of its obligations to
Counterparty only to the extent of any such performance.
 
(k)           No Netting and Set-off.  Each party waives any and all rights it
may have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.
 
(l)           Equity Rights.  Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy.  For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the
Agreement.  For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Counterparty herein under or pursuant to any other agreement.
 
(m)           Early Unwind.  In the event the sale by Counterparty of the Option
Securities is not consummated with the underwriters pursuant to the Underwriting
Agreement dated as of June 8, 2011, between Counterparty and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and JP Morgan Securities LLC, as
representatives of the Underwriters party thereto (the “Underwriting Agreement”)
and for any reason by the close of business in New York on June 20, 2011 (or
such later date as agreed upon by the parties, which in no event shall be later
than 10 business days later) (June 20, 2011 or such later date being the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated and (ii) except to the extent that the Early Unwind
Date occurred as a result of a breach of the Underwriting Agreement by Dealer or
any of its affiliates, Counterparty shall pay to Dealer an amount in cash equal
to the aggregate amount of costs and expenses relating to the unwinding of
Dealer’s hedging activities in respect of the Transaction (including market
losses incurred in reselling any Shares purchased by Dealer or its affiliates in
connection with such hedging activities).  Following such termination,
cancellation and payment, each party shall be released and discharged by the
other party from and agrees not to make any claim against the other party with
respect to any obligations or liabilities of either party arising out of and to
be performed in connection with the Transaction either prior to or after the
Early Unwind Date.  Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind and following the payment referred to above, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.
 
(n)           Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
 

 
18

--------------------------------------------------------------------------------

 
 
 
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.
 
(o)           Governing Law; Jurisdiction.  THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.
 
(p)           Wall Street Transparency and Accountability Act.  In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).
 

 
19

--------------------------------------------------------------------------------

 

 
Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to us.
 

 
Yours faithfully,
           
ROYAL BANK OF CANADA
   
by its agent RBC Capital Markets, LLC
           
By:
  /s/      
Name:
     
Title:
           
By:
       
Name:
     
Title:
 



 
Agreed and Accepted By:
         
BROOKDALE SENIOR LIVING INC.
       
By:
  /s/      
Name:
     
Title:
   



 

 
 

--------------------------------------------------------------------------------

 

 
Annex A




Premium:                      USD 5,022,188.
 
 
 
 
 